IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 98-30391
                         Summary Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

TOMMIE ANDERSON,

                                          Defendant-Appellant.

                       - - - - - - - - - -
          Appeal from the United States District Court
              for the Eastern District of Louisiana
                      USDC No. 97-CV-1340-K
                               95-CR-40-ALL
                       - - - - - - - - - -

                        September 17, 1999

Before JOLLY, JONES, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Tommie Anderson, federal prisoner # 24492-034, appeals the

district court’s denial of his 28 U.S.C. § 2255 motion alleging

lack of subject matter jurisdiction.    However, he has failed to

brief the sole issue on which the district court granted him a

certificate of appealability, i.e., whether treating his Fed.

R. Civ. P. 59(e) motion to alter or amend judgment as a

successive § 2255 motion was error.    Anderson has therefore

waived the only issue properly before this court, see Yohey v.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 98-30391
                               -2-

Collins, 985 F.2d 222, 224-25 (5th Cir. 1993), and his appeal

must be DISMISSED.

     All outstanding motion are hereby DENIED.

     APPEAL DISMISSED; MOTIONS DENIED.